Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-3 of our report dated March 30, 2015 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in AerCap Holdings N.V.'s Annual Report on Form 20-F for the year ended December31, 2014. We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ P.C. Dams RA PricewaterhouseCoopers Accountants N.V. Amsterdam, the Netherlands March 31, 2015
